Per Curiam.

Upon a review of all of the facts and circumstances as presented to the Board of Commissioners on Grievances and Discipline, this court finds that respondent has violated DR 1-102(A)(4) and (6), and concurs with the recommendation of the board.
It is the judgment of this court that respondent be indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Weber, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.
Weber, J., of the Second Appellate District, sitting for Locher, J.